                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

ROBERT SKIPPER                                      CIVIL ACTION NO. 3:19-cv-0029

                                                    SECTION P
VS.
                                                    JUDGE TERRY A. DOUGHTY

STATE OF LOUISIANA                                  MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Robert Skipper=s AMotion for

Relief from a Final Judgment Under F.R.C.P. Rule 60,@ [Doc. No. 1], is DENIED and

DISMISSED WITHOUT PREJUDICE for lack of subject matter jurisdiction and that this

proceeding is CLOSED.

        MONROE, LOUISIANA, this 24th day of April, 2019.




                                                  ______________________________________
                                                    TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
